Citation Nr: 1825012	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  09-40 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel

INTRODUCTION

The Veteran served in the Army National Guard from November 1984 to March 1985 and on active duty from May 1989 to May 1992, including service in the Southwest Asia theater of operations during the Persian Gulf War. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2012 by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for posttraumatic stress disorder (PTSD). Thereafter, the Veteran perfected an appeal with respect to the propriety of the initially assigned rating for his PTSD. In a November 2017 decision, the Board assumed jurisdiction over the issue of entitlement to a TDIU as part and parcel of the Veteran's claim for a higher initial rating for his PTSD pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In May 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.

In June 2014 and September 2015, the Board remanded the appeal for additional development, and in November 2017, the Board granted an initial rating of 50 percent prior to September 26, 2013, and 70 percent thereafter for PTSD. The Board also remanded the claim for a TDIU as well as a claim for service connection for a left elbow disorder. In a January 2018 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for impairment of supination and/or pronation of the left (minor) forearm and for limitation of flexion of the left (minor) forearm; thus the issue of entitlement to service connection for a left elbow disorder is no longer before the Board. Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997). The remaining claim now returns for further appellate review.

The Board notes that, following the issuance of the most recent supplemental statement of the case in January 2018, additional evidence, to include VA treatment records and a March 2018 VA examination report, was associated with the record. While the AOJ has not considered such records in connection with the Veteran's TDIU claim, as such matter is being remanded, the AOJ will have an opportunity to review the newly received records such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Pursuant to the November 2017 remand, the AOJ requested that the Veteran complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in November 2017. In February 2018, he returned it and, in such application, the Veteran reported that he last worked full-time from January 2012 to September 28, 2016, for Hyundai as a quality inspector. However, the Board finds that a remand is necessary as there appears to be discrepancies in the record with regard to the Veteran's employment history and further development is needed to decide the claim.

Specifically, the Veteran's recent VA treatment records reveal that, in March 2017, he reported that he was fired on November 20, 2016, due to missing work and he was still having angry outbursts. The Veteran also reported that he submitted 150 applications for jobs, but received no interviews, and had lost 10 jobs and was fired. Additionally, in January 2018, the Veteran reported that, while he was working at Hyundai, he started having problems with his back, but he was currently working for UTC in Foley as an inspector of assembly manufacturing. 

Therefore, as the Veteran appears to have engaged in employment he did not report in his February 2018 application, a remand is warranted in order to request that he provide an updated form detailing the nature of his work since September 2016. In this regard, he should report all employment, to include seasonal and part-time employment, since September 2016. The Board considers this information essential to the adjudication of the claim. Furthermore, a review of the record does not indicate that the AOJ attempted to contact the employers the Veteran identified in his February 2018 application. Thus, on remand, the AOJ should also contact the employers identified by the Veteran, to include Hyundai and UTC, and ask them to complete VA Form 21-4192, or other appropriate form, detailing the dates of the Veteran's employment and the reasons that he stopped working.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he complete and return a VA Form 21-8940, listing his complete employment and educational history, to include part-time and seasonal employment, since September 2016.

2. After receiving a response from the Veteran in connection with the directive above, the AOJ should contact the Veteran's employers, to include Hyundai and UTC, and ask them to complete and return VA Form 21-4192, or other appropriate form, detailing the dates of the Veteran's employment and the reasons that he stopped working.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the January 2018 supplemental statement of the case. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




